                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            EASTERN DIVISION



THERESA D. RICE,                           Case No. ED CV 17-1405-DFM

         Plaintiff,                        MEMORANDUM OPINION AND
                                           ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

         Defendant.



      Plaintiff Theresa D. Rice appeals from the Social Security
Commissioner’s final decision denying her applications for Disability
Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). The
Commissioner’s decision is affirmed and this case is dismissed with prejudice.
                                BACKGROUND
      Plaintiff filed applications for DIB and SSI on July 1, 2013, alleging
disability beginning on September 20, 2011. See Dkt. 16, Administrative
Record (“AR”) 281-93. After being denied initially and upon reconsideration,
Plaintiff timely requested and received a hearing before an Administrative Law
Judge (“ALJ”) on June 16, 2015. See AR 234, 242-67. At the hearing, the ALJ
heard testimony by Plaintiff, who was unrepresented, and a vocational expert
(“VE”).1 See AR 104-36. On February 22, 2016, the ALJ issued an unfavorable
decision finding Plaintiff not disabled. See AR 25-39.
      The ALJ determined that Plaintiff had the severe impairments of obesity,
sleep apnea with CPAP usage, stable hypertension, degenerative disc disease
of the lumbar spine, and osteoarthritis of the bilateral knees. See AR 31. The
ALJ also found that Plaintiff retained the residual functional capacity (“RFC”)
to perform sedentary work with the following limitations: she could
stand/walk for 3 hours and sit for 6 hours in an 8-hour workday; never climb
ladders, ropes, or scaffolds; could occasionally climb ramps and stairs, balance,
stoop, kneel, crouch, and crawl; needs the use of a hand held assisted device
when walking on uneven terrain or prolonged ambulation of over 5 minutes of
continuous walking; could have frequent exposure to heat, wetness, and
humidity; could occasionally use moving hazardous machinery and be
exposed to unprotected heights; and was able to perform unskilled and semi-
skilled work at all reasoning levels. See AR 33-38. Based on the evidence of
record, the ALJ determined that Plaintiff could perform her past relevant work
as a customer service representative and telemarketer. See AR 38-39.
Accordingly, the ALJ determined that Plaintiff was not disabled within the
meaning of the Social Security Act. See AR 39.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.
                                    DISCUSSION
      The parties dispute whether the ALJ erred in: (1) assessing Plaintiff’s
RFC, (2) rejecting testimony from Plaintiff and her daughter, and (3) finding

      1
          Plaintiff is now represented by counsel.


                                          2
that Plaintiff could perform her past relevant work. See Dkt. 21, Joint
Statement (“JS”) at 5.
      Plaintiff’s RFC
      Plaintiff contends that the ALJ’s RFC was not supported by substantial
evidence because it did not consider relevant medical evidence of record. See
JS at 6-14. A claimant’s RFC is what the claimant is capable of doing despite
his or her mental and physical limitations. See Valentine v. Comm’r Soc. Sec.
Admin., 574 F.3d 685, 689 (9th Cir. 2009). The ALJ must consider all relevant
evidence in formulating an RFC, and “an RFC that fails to take into account a
claimant’s limitations is defective.” Id. at 690. The ALJ’s findings may be set
aside if not supported by substantial evidence. See McCartey v. Massanari, 298
F.3d 1072, 1075 (9th Cir. 2002).
      First, Plaintiff faults the ALJ for partially discrediting the opinion of Dr.
Vincente Bernabe, a consultative examiner. Dr. Bernabe opined that Plaintiff
could perform light work but needed a cane to ambulate and could walk and
stand for 2 hours in an 8-hour day. See AR 449-54. The ALJ summarized Dr.
Bernabe’s opinion and adopted it in part, finding a more restrictive range of
sedentary RFC but not fully adopting his cane, standing, and walking
limitations. See AR 37-38.
      The ALJ offered specific and legitimate reasons for only partially
crediting Dr. Bernabe. The ALJ first noted that Dr. Bernabe’s opinion did not
adequately consider Plaintiff’s physical impairments, namely Plaintiff’s severe
osteoarthritis of the bilateral knees, degenerative disc disease, and morbid
obesity. See AR 37. An ALJ may reject a physician’s opinion that is
unsupported by the record as a whole. See Batson v. Comm’r Soc. Sec.
Admin., 359 F.3d 1190, 1195 & n.3 (9th Cir. 2004). With respect to Dr.
Bernabe’s specific limitations, the ALJ noted that Dr. Bernabe had previously
observed Plaintiff walking without the use of a cane. See AR 38 (citing AR


                                         3
426). An ALJ may reject a physician’s opinion that is contradicted by his own
treatment notes and by a claimant’s own admitted or observed abilities. See
Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Additionally, the
ALJ observed that there was “no indication” that a cane was prescribed by any
of Plaintiff’s treating physicians, which suggested that it was not medically
necessary for all ambulation. AR 38. On this record, the ALJ did not err in
partially crediting Dr. Bernabe’s limitations.
      Second, Plaintiff maintains that the ALJ erred in finding her mental
impairment to be nonsevere. See JS at 11-14. The ALJ’s finding is supported
by substantial evidence. Plaintiff admitted at the hearing that she had not seen
a mental health specialist in many years, see AR 119, and her medical records
showed only minimal mental health treatments from her primary care doctor,
see AR 435-48. The ALJ also referred extensively and gave “great weight” to
the findings of Dr. Reynaldo Abejuela, who conducted a complete consultative
psychiatric evaluation of Plaintiff. See AR 32. Dr. Abejuela noted Plaintiff’s
various subjective complaints but opined that she had no more than mild
mental limitations. See AR 414-23. The ALJ also noted the findings of the
State agency mental medical consultants, both of whom determined that
Plaintiff had no more than mild mental limitations. See AR 166-67, 192-193.
Altogether, no doctor opined that Plaintiff had anything more than mild
mental impairments. Plaintiff’s real issue is that the ALJ discounted her
subjective complaints of her alleged mental impairments, which is discussed in
the next section.
      Subjective and Lay Witness Testimony
            Subjective Symptom Testimony
      Plaintiff testified that she could not work due to chronic pain in her
lower back, legs, and knees. See AR 116-17, 123. Plaintiff also stated she
suffered from depression. See AR 119, 127. She alleged an inability to lift more


                                        4
than 3-4 pounds, walk further than a block with the use of a cane, or stand and
sit for long periods. See AR 125-26. Plaintiff submitted an Adult Function
Report, which was of the same general nature as the subjective complaints
from her testimony, and also noted her difficulties with squatting, bending,
kneeling, stair climbing, seeing, memory, completing tasks, concentration, and
understanding. See AR 332-44. The ALJ found that Plaintiff’s allegations were
less than fully credible. See AR 34-35.
      The Court engages in a two-step analysis to review the ALJ’s evaluation
of a claimant’s symptom testimony. “First, the ALJ must determine whether
the claimant has presented objective medical evidence of an underlying
impairment ‘which could reasonably be expected to produce the pain or other
symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)). “If
the claimant satisfies the first step of this analysis, and there is no evidence of
malingering, ‘the ALJ can reject the claimant’s testimony about the severity of
her symptoms only by offering specific, clear and convincing reasons for doing
so.’” Id. at 1014-15 (quoting Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
1996)). “General findings are insufficient; rather, the ALJ must identify what
testimony is not credible and what evidence undermines the claimant’s
complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998). If the
ALJ’s credibility finding is supported by substantial evidence in the record, the
reviewing court “may not engage in second-guessing.” Thomas v. Barnhart,
278 F.3d 947, 959 (9th Cir. 2002).
      Here, the ALJ gave clear and convincing reasons for discrediting
Plaintiff’s complaints. The ALJ found that Plaintiff had “not generally received
the type of medical treatment one would expect” given her complaints, noting
only sporadic doctor visits, significant gaps in treatment, and treatment that
was “routine and conservative” in nature. AR 34-35. For example, Plaintiff


                                          5
testified that her knee and back issues caused her “constantly chronic pain all
day long,” yet she took only ibuprofen for relief. AR 116-17. Plaintiff did not
seek out more aggressive treatments for her pain, such as injections or surgery,
and, in fact, had not ever seen—or even been referred to—an orthopedic
surgeon. See id. This is the sort of “conservative treatment” that is “sufficient
to discount a claimant’s testimony regarding severity of an impairment.” Parra
v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (finding that ALJ properly
discounted subjective symptom testimony where claimant’s physical ailments
were treated with over-the-counter pain medication). Even when Plaintiff
received treatment, she routinely did not complain about knee or back pain.
See AR 389-413, 435-48. For instance, although Plaintiff reported knee pain
and leg pain in 2012, she appears to have received no treatment for these
conditions in 2013 and was prescribed Motrin 600mg only once in 2014 and
2015. See AR 436-48; see also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.
2012) (explaining that ALJ may consider unexplained or inadequately
explained failure to seek treatment in discounting subjective symptom
testimony).
      The ALJ also noted that despite Plaintiff’s severe complaints, “a review
of the record in this case reveals no restrictions recommended by [a] treating
doctor.” AR 35; see Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,
1161 (9th Cir. 2008) (conflict between medical source opinion and claimant’s
testimony is a valid reason to discount subject statements). The record
evidence supports the ALJ’s conclusion. As just one example, every doctor
who rendered an opinion about Plaintiff’s capacity opined that she could
perform light or medium work, a far cry from Plaintiff’s testimony that she
could only lift 3-4 pounds.




                                         6
            Third-Party Testimony
      Plaintiff’s daughter, Asia Brice, completed a third-party function report.
See AR 320-31. Brice wrote that Plaintiff could not lift, stand, or walk for long
periods of time, and needs assistance with most personal care activities and
chores. See AR 323-24. Brice also wrote that Plaintiff was in “lots of pain,”
which affected her lifting, squatting, bending, standing, walking, sitting,
kneeling, stair climbing, seeing, memory, concentration, understanding, and
ability to complete tasks. See AR 328. Brice noted in several places that
Plaintiff suffered from panic attacks and anxiety attacks. See AR 328-29. The
ALJ gave Brice’s report little weight. See AR 35.
      “In determining whether a claimant is disabled, an ALJ must consider
lay witness testimony concerning a claimant’s ability to work.” Bruce v.
Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r, Soc.
Sec. Admin., 454 F.3d 1050, 1053 (9th Cir. 2006)). When rejecting the
testimony of a lay witness, an ALJ must give specific reasons germane to that
witness. See Valentine, 574 F.3d at 694.
      The ALJ validly discounted the report because Brice’s statement—which
parroted Plaintiff’s subjective complaints—was “not consistent with the
preponderance of the opinions and observations by medical doctors.” AR 35.
Inconsistency with medical evidence is a germane reason for discounting lay
witness testimony. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.
2005). While Brice described Plaintiff’s daily functions as extremely limited by
her pain, every doctor opined that Plaintiff could perform a least a range of
light work. See AR 33-38, 168-69, 194-96, 424-31, 449-54. And, as explained
previously, the ALJ properly discounted Plaintiff’s pain complaints due to her
sporadic and conservative treatment. Accordingly, the ALJ properly
discounted Brice’s testimony.



                                        7
      Past Employment
      Plaintiff contends the ALJ erred at step four by determining that Plaintiff
had past relevant work as a customer service representative and telemarketer.
See JS at 34-38.
      Work experience is considered relevant if it constituted substantial
gainful activity (SGA), was done within the last 15 years, and lasted long
enough for the claimant to learn how to perform it. See Vertigan v. Halter, 260
F.3d 1044, 1051 (9th Cir. 2001); 20 C.F.R. §§ 404.1565(a), 416.965(a). SGA is
work “done for pay or profit that involves significant mental or physical
activities.” Lewis v. Apfel, 236 F.3d 503, 515 (9th Cir. 2001). Statutory
guidelines establish a presumption of SGA if the claimant earns over the
amount specified in the guidelines. See id.; see also 20 C.F.R. §§
404.1574(b), 416.974(b) (explaining how minimums are calculated). If a
claimant earns less than the required threshold to constitute SGA, the burden
of proof shifts to the Commissioner to prove SGA with non-earnings evidence.
See Lewis, 236 F.3d at 515.
       Plaintiff’s July 2014 Disability Report indicated that she worked 40
hours a week in a customer service call center from 1997 to 2007, earning
$8.00 per hour. See AR 315. Plaintiff worked 40 hours a week doing “Job
Training/Telemarketing” from 2010 to 2011, also at $8.00 per hour. See id.
According to Plaintiff’s earnings report, she earned $7,313 in 2001, $5,409.05
in 2002, $12,390 in 2003, $7,438.05 in 2004, $13,824.80 in 2005, $7,268.95 in
2006, $2,233.96 in 2007, $0 in 2008 and 2009, $150 in 2010, and $1,824.89 in
2011. See AR 306. At the hearing, the VE asked Plaintiff a few questions about
her work history before classifying Plaintiff’s past work as customer service
representative (DOT 249.362-026) and telemarketer (DOT 299.357-014). See
AR 130-31. Plaintiff did not object to the VE’s classification. See id.



                                        8
        Plaintiff now argues that her customer service job cannot be past relevant
work because she worked at several different companies, some of which did
not have the same job tasks and most of which were not performed at SGA
levels. See JS at 36-38. At the very least, Plaintiff contends, the ALJ should
have developed the record further. See AR 37. The Court does not agree.
Neither Social Security rules nor any case law requires that employment be
with the same employer. More significantly, the classification of Plaintiff’s past
work stemmed from her own description of her work history and her hearing
testimony, which established that she worked as a customer service
representative with earnings high enough to qualify as SGA in 2003 and 2005.
See AR 130-31, 306, 315. This is more than sufficient evidence to establish that
Plaintiff had past relevant work as a customer service representative.
        Plaintiff also argues that her telemarketing job is not past work because
she only performed it for a year and made less than $2,000, below the
minimum amount to presume SGA. See JS at 36. Even if this was error, it was
harmless given the Court’s finding that her customer service job was also past
work.
                                   CONCLUSION
        For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.



Dated: January 9, 2019                       ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                         9
